Judgment affirmed. Held that though merely driving in excess of the speed stated in Highway Law, section 287, subdivision 2, may not in and of itself constitute the crime of reckless driving under Highway Law, section 287-b, yet the evidence in this case that defendant was driving at the rate of forty-six miles an hour at the place and in the circumstances described, does supply a basis for an inference by the trier of the facts of the commission of said offense.
Concur: CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ.